Citation Nr: 1315763	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  12-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c),(d) (2012).

The Veteran seeks an increased rating for his service-connected PTSD, which is currently evaluated at 50 percent disabling.  In October 2008, the Board confirmed and continued his 50 percent rating.  He did not appeal the Board's decision.  He filed this claim in March 2009.
 
The RO afforded the Veteran a VA compensation examination in April 2009.  The examiner determined that his "clinical presentation continued to be consistent with a diagnosis of [PTSD]."  During this examination, he was found to evidence "an inability to establish and maintain effective relationships and those relationships he has with family and boss have been negatively impacted by these symptoms."  Also, "he is struggling to continue to function in a normal competitive work environment."  Moreover, "he has evidenced an increased propensity toward impaired impulse control including unprovoked irritability with periods of violence that have occurred in the work place, as his reactions are an extreme escalation of the situation and surprisingly have not yet resulted in his being fired or charged with a crime."  In short, "[i]n the opinion of this examiner, [his] symptoms are considerably more severe than at [his last VA compensation examination in May 2008]."

The RO denied the claim in a June 2009 rating decision, and the Veteran filed a Notice of Disagreement in January 2010.  

The RO afforded the Veteran a second VA compensation examination in June 2010.  The examiner determined that the "Veteran continues to meet [the] diagnostic criteria for PTSD" and diagnosed the Veteran with alcohol dependence and a major depressive disorder, secondary to his PTSD.  The Veteran "described exposure to [a] significant stressor, intrusive thoughts, nightmares, anxiety in response to memories, and efforts to avoid thoughts."  Moreover, he "complained of difficulties with depression, significant sleep disturbance, and problems concentrating."  Furthermore, "it appears that [the] severity/frequency of [the V]eteran's intrusive thoughts, irritability, and nightmares have increased in the past year to the point where his job is threatened."

The RO affirmed its denial of a rating increase in a January 2012 Statement of the Case.  The Veteran filed a VA Form 9 in February 2012, and he requested a Travel Board Hearing (TBH).  In July 2012, he withdrew the TBH request in lieu of a Decision Review Officer Hearing (DRO).  In October 2012, he withdrew his DRO request in lieu of a third VA compensation examination.  

The Veteran was afforded the requested examination in December 2012.  The examiner confirmed the diagnosis of PTSD.  He also found that the Veteran's "functioning since the time of his last C&P examination [i.e., June 2010] appears to have declined somewhat."  Also, he "is suffering from serious symptoms of PTSD which results in significant impairment in his social functioning in particular."  Moreover, he "has no social contacts or friends, has no relationships with his children, and has not had a long term romantic relationship in approximately 10 years."  He "engages in no leisure activities and his quality of life is extremely poor."  Furthermore, while he is employed, "he has missed about 10 days of work in the past month because he fears his irritability may lead to his getting into altercations with passengers (he is a bus driver), which may eventually lead to the loss of his job." 

The RO confirmed its previous denial in a February 2013 Supplemental Statement of the Case.  

Records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Information contained in the claims file suggests there are VA and private treatment records that have not been associated with the claims file.  First, there is a gap in the VA treatment records between May 2008 and May 2009.  In the April 2009 VA examination, the examiner noted the Veteran "has continued to be consistently involved in attending a [PTSD] disorder group and attends minimally monthly, and sometimes as frequently as twice a month."  The examiner also stated that the Veteran "had also attended a PTSD disorder family group by VA Psychologist J.R."  These records are not included in the claims file and should be obtained on remand.

Second, the Veteran included a VA treatment record from Dr. R. A. with his March 2009 claim.  This March 2009 VA treatment record suggests Dr. R. A. may treat the Veteran outside of the PTSD group sessions Dr. R. A. oversees.  These records are not included in the claims file and should be obtained on remand.

Third, the examiner in the June 2010 VA examination noted that "[i]n the past year, the [V]eteran reports that he has also sought psychiatric services through his employer, but that the doctor could not help him with his PTSD."  The RO did not attempt to obtain these records, so it should attempt to obtain them on remand.

Fourth, the examiner in the December 2012 examination notes that the Veteran has "attended a psychotherapy group led by psychiatrist, Dr. A., at the St. Louis VA Medical Center PTSD clinic for several years.  He continues to attend regularly and has done so over the period since" his June 2010 VA examination.  The group therapy records contained in Virtual VA date from May 2009 to October 2011.  All records of such group sessions after October 2011 should be obtained on remand.

As the case must be remanded, the Veteran should also be afforded a current VA examination of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records, to include group therapy records, from the VA St. Louis Health Care System - Jefferson Barracks Division, dated since May 2008.  

2.  Ask the Veteran to identify all non-VA health care providers who have provided any medical treatment relevant to his PTSD.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies.  Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.  Specifically the letter should reference treatment records from his employer's physician/psychiatrist from whom he sought treatment for his PTSD, as indicated in the June 2010 VA examination; as well as any non-VA treatment provided by Dr. R. A. 

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

